DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bae et al. (US 2009/0265953 A1).
 	Bae et al. disclose a laundry dryer (paragraph [0001]) comprising: a cabinet 10 defining an outer body of the laundry dryer (Figs. 1-2); 5a drum 20 that is rotatably disposed inside the cabinet 10 and that is configured to receive hot air and steam (Fig. 2, paragraph [0042]); a steam unit 200  that is disposed inside the cabinet 10 and that is configured to generate the steam (Fig. 2); a storage tank 300 that is configured to detachably couple to an inside of the cabinet 10 and that 10defines a storage space for receiving water to be supplied to the steam unit 200 (Figs. 4, 24, paragraph [0054]); and a tank housing 700 that is disposed inside the cabinet and that is configured to accommodate the storage tank 300 (paragraph [0103]), wherein an intake hole (Figs. 5, 24, at 330, paragraph [0062] discloses filter 330 has about 50 mesh net) is defined at a front upper surface of the storage tank and provides, based on the storage tank 300 being accommodated in the tank housing 700, an air flow path 15between the storage space and an external space of the storage tank 300 (as shown in Fig. 4, pump 400 sucks water from water tank 300, the suction of pump 400 would draw air from the opening of mesh net 330 as well); a supply pump 400 that is disposed between the steam unit 200 and the storage tank 300 and that is configured to transfer the water stored in the storage tank 300 to the steam unit 200 (Fig. 4, paragraph [0055]), 20wherein the supply pump 400  is configured to suction air from the external space of the storage tank 300 into the storage space (within 300) through the intake hole (Figs. 5, 24, at 330). As for the limitations, “an intake hole… provides, …. An air flow path between the storage space and an external space of the storage tank” in last paragraph of claim 1, “the supply pump is configured to suction air from the external space of the storage tank into the storage space through the intake hole” in last paragraph of claim 2, they are viewed as functional or intended use limitations. As MPEP 2114 states, “[a] claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim”. In this case, the limitations above do not add any structural limitations to the claim and  Bae et al. disclose all the structural limitations. Additionally while not disclosed, the intake hole of Bae et al. is capable of being used for providing an air flow path between the storage space and an external space of the storage tank and suction air from the external space of the storage tank into the storage space through the intake hole.

Allowable Subject Matter
Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY